Title: To Thomas Jefferson from Tobias Lear, 29 November 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States, November 29th: 1792

By the President’s command T. Lear has the honor to inform the Secretary of State, that a bill for ten thousand dollars will be drawn by the Treasury of the U.S. on our Holland Bankers payable to Mr. Pinckney, for the purpose of obtaining Copper for the Mint. The President, however, suggests, that it would not perhaps be best to confine Mr. Pinckney strictly to Sweeden for the purchase of the Copper, but to leave it to his discretion to obtain it where it can be had on the most advantageous terms, after calling his attention to Sweeden, for the reason mentioned in the letter from the Director of the Mint to the Secretary of State.

Tobias LearSecretary to the President of the United States

